 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 192 
In the House of Representatives, U. S.,

May 12, 2009
 
RESOLUTION 
Recognizing National Nurses Week on May 6 through May 12, 2009. 
 
 
Whereas since 1999, National Nurses Week is celebrated annually from May 6, also known as National Recognition Day for Nurses, through May 12, the birthday of Florence Nightingale, the founder of modern nursing; 
Whereas National Nurses Week is a time of year to reflect on the important contributions that nurses make to provide safe, high-quality healthcare; 
Whereas nurses are known to be patient advocates, acting fearlessly to protect the lives of those under their care; 
Whereas nurses represent the largest single component of the healthcare profession, with an estimated population of 2,900,000 registered nurses in the United States; 
Whereas nurses are experienced researchers, and their work encompasses a wide scope of scientific inquiry including clinical research, health systems and outcomes research, and nursing education research; 
Whereas nurses provide culturally and ethnically competent care and are increasingly being educated to be sensitive to regional and community customs of persons needing care; 
Whereas nurses are best positioned to provide leadership to eliminate healthcare disparities that exist in our Nation; 
Whereas nurses help inform and educate the public to improve the practice of all nurses and, more importantly, the health and safety of the patients they care for; 
Whereas the American Association of Colleges of Nursing (AACN) released preliminary survey data showing that enrollment in entry-level baccalaureate nursing programs increased by only 2 percent from 2007 to 2008, and though this marks the eighth consecutive year of enrollment growth, the annual increase in student capacity in 4-year nursing programs has declined sharply since 2003 when enrollment was up by 16.6 percent; 
Whereas United States nursing programs were forced to reject almost 100,000 qualified applications to nursing programs according to the National League for Nursing’s most recent survey of all prelicensure nursing programs; 
Whereas the nationwide nursing shortage has caused dedicated nurses to work longer hours and care for more acutely ill patients; 
Whereas nurse educators work on average more than 57 hours per week in order to ensure that each and every new registered nurse receives an excellent education, advancing excellence among the next generation of nurses; 
Whereas nurses are strong allies to Congress as they help inform, educate, and work closely with legislators to improve the education, retention, recruitment, and practice of all nurses and, more importantly, the health and safety of the patients they care for; and 
Whereas increased Federal and State support is needed to enhance existing programs and create new programs to educate nursing students at all levels, to increase the number of faculty members to educate nursing students, to create clinical sites and have the appropriately prepared nurses to teach and train at those sites, to create educational opportunities to retain nurses in the profession, and to educate and train more nurse research scientists who can discover new nursing care models to improve the health status of the Nation's diverse population: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significant contributions of nurses to the healthcare system of the United States; 
(2)supports the goals and ideals of National Nurses Week, as founded by the American Nurses Association; and 
(3)encourages the people of the United States to observe National Nurses Week with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of nurses to the everyday lives of patients. 
 
Lorraine C. Miller,Clerk.
